Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11, 14 and 15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by OSHIDA (US 2017/0092126).

Claim 11, teaches an electronic device (Fig. 1, electronic device 50) comprising: 
a communication circuit (par. 30: collects information about individual pedestrians 5 through communication terminals Device_1-Device_n (communication terminals 50) carried by the pedestrians 5 (n persons), inherently includes communication module); 
a display (par. 48: display alert); 
a processor operatively connected to the communication circuit and the display (par. 41: microcomputer 71); and 
a memory operatively connected to the processor, wherein the memory, when executed (par. 41: the secure microcomputer 71 is formed, for example, of a CPU 72, an I/O interface 73, a RAM (random-access memory) 74, and a ROM (read-only memory) 75, which are interconnected through a bus 76), stores instructions for causing the processor to: 
broadcast, at a designated time or in a designated period, a message for information related to the electronic device through the communication circuit (par. 28: The second communication device 2 communicates with communication terminals 50_1-50_3 carried respectively by a plurality of pedestrians 5_1-5_3 to collect their identifiers (IDs), position information, and properties), 
receive a message for signal information related to walking from an external electronic device through the communication circuit (par. 46: Additionally, the second communication device 2 delivers similar attention-calling information to a pedestrian 5 through a downlink 53 to notify that an emergency vehicle is about to pass), and 
display, on the display, a first user interface for the received signal information related to walking (par. 48: the time required for a change in the color of the traffic light may be calculated, for instance, from information about the position and speed of the emergency vehicle 6 and displayed to the V2X communication device (V2X box) 40 or other device mounted in the general vehicle 4 and to the communication terminal carried by the pedestrian 5).


Claim 14, OSHIDA teaches wherein the instructions cause the processor to: determine whether the electronic device is located within a designated range from the external electronic device in case of receiving the message for the signal information related to the walking, and display, on the display, the first user interface based on at least a part of the result of the determination (par. 49: the roadside unit (traffic light) 1 is capable of collecting property information about surrounding pedestrians 5 in addition to their position information).

Claim 15, OSHIDA teaches wherein: 
the message for the signal information related to the walking includes at least one of location information of the external electronic device, a current signal state, or a remaining time of the current signal (par. 48: the time required for a change in the color of the traffic light may be calculated, for instance, from information about the position and speed of the emergency vehicle 6 and displayed to the V2X communication device (V2X box) 40 or other device mounted in the general vehicle 4 and to the communication terminal carried by the pedestrian 5), and 
the message for the information related to the electronic device includes at least one of user type information of the electronic device, current location information, direction information, information on whether to cross a road, or information on whether to receive the signal information related to the walking (par. 49: the roadside unit (traffic light) 1 is capable of collecting property information about surrounding pedestrians 5 in addition to their position information).



Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683